HUNTLEY, Justice.
Marigay Cone appeals from the Industrial Commission’s denial of her claim for Worker’s Compensation benefits and challenges its finding that her bulging disc at the L4-5 level of her spine was not caused by an accident occurring during the course and scope of her employment as a floor nurse at Clearwater Valley Hospital.
The Commission found that “[T]he bulging disc is most likely caused by Claimant’s preexisting [degenerative disc disease] condition.” Where contested findings of the Industrial Commission are supported by substantial, competent evidence, those findings will not be disturbed on appeal. I.C. § 72-732(1); In re Chavez, 104 Idaho 279, 281, 658 P.2d 950, 952 (1983); Case of Graham, 103 Idaho 824, 826, 654 P.2d 1377, 1379 (1982). Here, the Commission’s finding is supported by substantial competent evidence. Therefore we affirm its Order denying Ms. Cone compensation benefits.
Costs to the respondent. No attorney fees awarded.
DONALDSON, C.J., and SHEPARD, BAKES and BISTLINE, JJ., concur.